Frank Holt, Justice. A jury convicted appellant of first degree murder and assessed his punishment at death by electrocution. On appeal the only contention is that the judgment on this verdict constitutes cruel and unusual punishment as forbidden by the United States Constitution and, consequently, his sentence must be reduced to life imprisonment. This contention is valid. Furman v. Georgia, 408 U.S. 238 (1972), Graham v. State, 253 Ark. 462, 486 S.W. 2d 675 (1972), and O’Neal v. State, 253 Ark. 574, 487 S.W. 2d 618. The cause is remanded to the trial court for sentencing to life imprisonment which is the next highest available remedy. Ark. Stat. Ann. § 43-2308 (Repl. 1964). Affirmed as modified and remanded.